DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered.
Response to Amendment
This office action is in response to the amendment filed 04/09/2021. As directed by the amendment:  claim 1 is amended; claims 3-6 are cancelled.
Response to Arguments
Applicant's arguments filed 04/09/2021 have been fully considered but they are not persuasive. 
Applicant alleges that it would not have been obvious to replace the piezoelectric actuator of Tanner with a piezoelectric element that extends inside the spool body because in Tanner, the spool is pushed by the piezoelectric actuator, whereas in O’Neill, the valve is a poppet valve (open / closed). 
However, both Tanner and O’Neill use piezoelectric elements to control the valve movement. Tanner discloses the type of movement needed for spool actuation where O’Neill is used to teach having the piezoelectric element within the spool end. This would not change the actuator of Tanner, as the piezoelectric element would still expand and push the spool into different positions.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). While Tanner already provides piezoelectric actuation, having the piezoelectric element extending into the spool would keep the piezoelectric element and spool aligned.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanner (U.S. 2007/0075286) in view of O’Neill (U.S. Patent No. 6,170,526).
Regarding claim 1, Tanner discloses:  a servo valve comprising: a fluid transfer valve assembly comprising:  a housing 26;  a supply port (Ps) and a control port P (see paragraph 0029); a moveable valve spool (32) arranged to regulate flow of fluid from the supply port (Ps) to the control port (P) in response to a control signal, the valve spool (32) having a spool body (32) between a first spool end and a second spool end (see paragraphs 0031 and 0033; see Figure 1A); a drive means (40) configured to axially move the valve spool (32) relative to the fluid transfer assembly in response to the control signal to regulate the fluid flow (see paragraphs 0033 and 0037); wherein the valve spool (32) has a spool body (32) having a first end; wherein the drive means (40) comprises a piezo actuator element (40), the piezo actuator (40) configured to change its length axially in response to the control signal to cause corresponding axially movement of the spool 32 (see paragraphs 0033 and 0037); wherein the piezo actuator element (40) is mounted to the first spool end of the spool 32 (see Figure 1A); a spring element (48) located at a second end of the spool (32) opposite the first end arranged to bias the spool (32) in an axial direction opposite the direction in which the piezo actuator element (40) moves the spool 32 (see paragraph 0034).
Tanner fails to disclose the piezo actuator element extending into the spool from the first end.
O’Neill teaches a piezoelectric valve wherein a piezo actuator element (98) extends into a valve body (46) from a first end (see Figure 2; Col. 4, lines 2-9).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Tanner to provide the piezo actuator element extending into the spool 
Regarding claim 2, Tanner as modified teaches the invention as essentially claimed and further teaches wherein the control signal is in the form of an electric potential applied to the piezo actuator element (40) to cause the piezo actuator element (40) to change its length in the axial direction (see paragraph 0037).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.